Citation Nr: 0007220	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for service-connected bilateral hearing loss. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected tinnitus.

3.  Entitlement to an effective date earlier than February 6, 
1995, for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, granted service connection for bilateral hearing loss 
and for tinnitus.  The decision also assigned noncompensable 
(0 percent) initial disability ratings for both of these 
conditions, effective February 6, 1995.  

In March 1997, the Board remanded this matter for examination 
of the appellant and medical opinions.  Following completion 
of the requested development, the RO issued a rating 
decision, dated in September 1997, that increased the 
evaluation of the appellant's service-connected bilateral 
hearing loss to 20 percent, effective February 6, 1995.  

During the pendency of this appeal, the appellant raised a 
claim for an earlier effective date for his service-connected 
bilateral hearing loss.  In March 1998, the RO issued a 
rating decision which denied this claim.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal of this issue.

In August 1999, the RO issued a rating decision that assigned 
the appellant's service-connected tinnitus an increased 
disability evaluation of 10 percent, effective February 6, 
1995.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.

2.  A VA audiological examination of the veteran's bilateral 
hearing loss, performed in June 1995, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels, of 62 decibels in the right ear and 61 decibels in 
the left ear.  The report also noted speech recognition 
ability of 88 percent in both ears.  Based on this 
examination, the veteran has Level III hearing in the right 
ear and Level III hearing in the left ear.

3.  A VA audiological examination of the veteran's bilateral 
hearing loss, performed in July 1997, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels, of 65 decibels in the right ear and 62 decibels in 
the left ear.  The report also noted speech recognition 
ability of 64 percent in the right ear and 72 percent in the 
left ear.  Based on this examination, the veteran has Level 
VI hearing in the right ear and Level V hearing in the left 
ear.

4.  The veteran's service-connected tinnitus is manifested by 
a constant bilateral ringing in the ears and is not shown to 
render the regular schedular criteria inapplicable.

5.  The veteran's original claim for service connection for 
bilateral hearing loss was received at the Department of 
Veterans Affairs Regional Office in Montgomery, Alabama, on 
February 6, 1995.

6.  A search for evidence of an earlier application has 
failed to establish that the appellant filed a claim with VA 
seeking service-connected compensation benefits for bilateral 
hearing loss prior to February 6, 1995.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 20 percent for service-connected bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Tables VI 
and VII, Diagnostic Codes 6100-6110 (1998 & 1999); 64 Fed. 
Reg. 25202-25210 (May 11, 1999).

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for service-connected tinnitus are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. 
§§ 3.321, Part 4, Diagnostic Code 6260 (1999).

3.  An effective date earlier than February 6, 1995, for 
service-connected bilateral hearing loss is not warranted in 
this case. 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found. Fenderson, 12 
Vet. App. at 126.

As in Fenderson, the RO in this case identified the issues on 
appeal as entitlement to increased disability evaluations for 
the appellant's service-connected hearing loss and service-
connected tinnitus, rather than as a disagreement with the 
original rating award.  However, the RO's September 1995 SOC, 
November 1995 SSOC, September 1997 SSOC and August 1999 SSOC, 
provided the appellant with the appropriate applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of initial disability evaluations in this 
matter.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of initial disability evaluations.  
Furthermore, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, there is very 
little judgment involved in determining the rating for 
service-connected bilateral hearing loss.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations assigned 
to his service-connected bilateral hearing loss and his 
service-connected tinnitus.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The veteran's complete service medical records are not 
available for review.  These records are believed to have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC).  Consequently, in reaching this decision, the 
Board fully acknowledges and accepts its heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

II.  Factual Background

A review of the veteran's report of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Army from February 1952 through February 1954.  In February 
1954, the veteran's discharge examination was conducted.  An 
audiological evaluation performed at that time noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
--
40
LEFT
25
15
10
--
50

The report noted a diagnosis of deafness, due to machine gun 
blast while in basic training.

In January 1972, the veteran filed an application for 
compensation or pension, VA Form 21-526.  Although the form 
requested that the veteran list the "nature of sicknesses, 
diseases or injuries" for which the claim is made, no 
reference to either hearing loss or tinnitus was indicated.  
Medical treatment reports submitted in support of this claim, 
dated November 1971 through January 1972, revealed treatment 
for and a diagnosis of bursitis of the shoulder, bilaterally.  
No other conditions were indicated.  In January 1972, the RO 
issued a rating decision which found that the veteran's 
disabilities were not sufficient to permanently prevent him 
from engaging in substantially gainful employment.  

On February 6, 1995, the veteran filed his present 
application for compensation or pension, VA Form 21-526, 
seeking service connection for hearing loss.

In June 1995, a VA audiological evaluation of the veteran was 
conducted.  The report of this evaluation noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
70
90
LEFT
35
40
55
70
80

The average pure tone threshold at 1000, 2000, 3000 and 4000 
hertz was 62 decibels in the right ear and 61 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in both the right and left ear.  The 
report also noted the veteran's complaints of intermittent 
tinnitus for the past twenty years.

In July 1995, the veteran submitted a letter indicating that 
back in 1954 he was denied the right to file a claim for 
service connection for bilateral hearing loss.  Specifically, 
he stated that he "was told I could not file until I was 65.  
Well as of July 2, 95 I am now 65."  The veteran also noted 
in his letter that he "did not file a claim for VA in 72."

In August 1995, the veteran was seen at the VA Medical Center 
in Birmingham, Alabama, with complaints of decreased hearing.  
The treatment record revealed that his hearing was tested 
showing a 10 to 30 decibel decrease in thresholds in both 
ears and a 20 to 30 percent decrease in discrimination in 
both ears since the VA audiological evaluation in June 1995.  
Multiple audiological evaluations conducted on the veteran in 
August 1995, September 1995, March 1996 and February 1997.  
However, a summary sheet was not provided with any of these 
examinations.

In July 1997, a VA audiological evaluation of the veteran was 
conducted.  The report of this evaluation noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
75
80
LEFT
45
40
60
70
80

The average pure tone threshold at 1000, 2000, 3000 and 4000 
hertz was 65 decibels in the right ear and 62 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 64 percent in the right ear and 72 percent in the 
left ear.  The report also noted that the veteran's 
complaints of tinnitus had not changed since his June 1995 VA 
examination.

In April 1998, a personal hearing was conducted before the 
RO.  At the hearing, the veteran testified that his hearing 
loss is severe.  He also testified that his tinnitus is 
manifested by a constant ringing or buzzing in both of his 
ears.  

Medical treatment reports, dated December 1998 to November 
1999, were retrieved from the VA medical center in 
Birmingham, Alabama.  A review of these records revealed 
treatment for a variety of conditions, including low back 
strain and shingles.  In July 1999, a VA audiological 
evaluation was conducted.  A summary sheet was not provided 
with this examination.  The report, however, noted speech 
recognition ability of 76 percent in the right ear and 72 
percent in the left ear.

III.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Bilateral Hearing Loss

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiological 
examination report to the applicable rating tables.  Under 
these criteria, the severity of a hearing loss disability is 
determined by application of a rating schedule that 
establishes 11 auditory acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1999).  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999. 64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

Under the regulations governing the evaluation of hearing 
impairment prior to June 10, 1999, the findings on the 
veteran's July 1997 VA audiological examination resulted in a 
20 percent disability rating.  Specifically, an average 
puretone decibel loss of 65 in the right ear and 64 percent 
discrimination results in a "VI" under TABLE VI and an 
average puretone decibel loss of 62 in the left ear and 72 
percent discrimination results in a "V" under TABLE VI. 38 
C.F.R. § 4.85, TABLE VI (1998).  A "VI" and a "V" results in 
a 20 percent disability rating under TABLE VII. 38 C.F.R. § 
4.85, TABLE VII (1998).  The report of the veteran's most 
recent VA audiological examination, performed in July 1999, 
contained incomplete findings for rating purposes.  The Board 
notes, however, that the findings appear to be similar to 
those listed on the July 1997 examination.  Specifically, the 
report noted speech recognition ability of 76 percent in the 
right ear and 72 percent in the left ear.  

The findings on the veteran's prior VA audiological 
examination, performed in June 1995, resulted in a 
noncompensable rating under the prior regulations.  
Specifically, an average puretone decibel loss of 62 in the 
right ear and an 88 percent discrimination resulted in a 
"III" under TABLE VI and an average puretone decibel loss of 
61 in the left ear and 88 percent discrimination resulted in 
a "III" under TABLE VI. 38 C.F.R. § 4.85, TABLE VI (1998).  A 
"III" and a "III" resulted in a noncompensable percent rating 
under TABLE VII. 38 C.F.R. § 4.85, TABLE VII (1998).

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz . . . ." 64 Fed. Reg. 25202-25210 (May 11, 1999), 
to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  In this 
case, neither of the VA audiological examinations conducted 
in June 1995 or July 1997 meets the standard set forth in 
38 C.F.R. § 4.86 (a) (1999).  Accordingly, the results of 
these examinations would be the same as under the prior 
regulations.  Specifically, the July 1997 VA audiological 
examination warrants a disability rating of 20 percent.  The 
June 1995 VA audiological examination warrants a 
noncompensable disability evaluation. See 38 C.F.R. § 4.85, 
TABLE VII (1999).  

Accordingly, the Board concludes that the veteran's service-
connected bilateral hearing loss does not warrant an 
increased initial disability rating in excess of 20 percent.  
This conclusion is reached under both the old and new hearing 
loss regulations. See Karnas v. Derwinski, 1 Vet. App. at 
308.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss; however, as noted above, in Lendenmann, supra, 
the United States Court of Appeals for Veterans Claims held 
that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Based on the 
application of the rating criteria to the audiometric 
evidence in this case, an increased initial disability rating 
for the veteran's service-connected bilateral hearing loss 
may not be granted.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased initial 
disability evaluation for his service-connected bilateral 
hearing loss. 

B.  Tinnitus

The veteran's tinnitus is currently rated under Diagnostic 
Code 6260 for persistent tinnitus as 10 percent disabling.  
That level of disability contemplates persistent tinnitus as 
a symptom of head injury, concussion, or acoustic trauma.  
This is the highest level of disability allowable for 
tinnitus under Diagnostic Code 6260.  To obtain a higher 
rating for his tinnitus, the veteran would have to be rated 
under other diagnostic codes which contemplate tinnitus as a 
symptom of other disability.  The only other diagnostic codes 
which relate to the ears that provide for a higher rating are 
Diagnostic Codes 6204, 6205, and 6207.  These code sections, 
however, require a diagnosis of labyrinthitis (6204), 
Meniere's syndrome (6205) or loss of auricle (6207), none of 
which have been shown or alleged.  Therefore, an increased 
initial disability rating for tinnitus is not warranted.

In reaching its decision in this matter, the Board considered 
the application of an extraschedular rating.  The applicable 
law in this regard provides the following:

To accord justice . . . to the 
exceptional case where the schedular 
evaluations are found to be 
inadequate, the Under Secretary for 
Benefits or the Director, 
Compensation and Pension Service, 
upon field station submission, is 
authorized to approve on the basis 
of the criteria set forth in this 
paragraph an extra-schedular 
evaluation commensurate with the 
average earning capacity impairment 
due exclusively to the service-
connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A 
finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment 
or frequent periods of 
hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

As discussed above, the medical evidence reflects that the 
appellant's tinnitus is manifested by constant ringing in the 
ears and as such, meets the criteria for the 10 percent 
evaluation pursuant to Diagnostic Code 6260.  The 10 percent 
disability evaluation is the maximum evaluation provided for 
pursuant to Code 6260.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the 
undersigned concludes that the schedular criteria adequately 
contemplates the nature and severity of the appellant's 
tinnitus and that the record does not suggest, based upon 
these findings documented within the clinical reports, that 
the appellant has an "exceptional or unusual" tinnitus 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations due solely to the appellant's reported 
tinnitus. It is not shown by the evidence that the appellant 
has required hospitalization in the remote or recent past for 
his tinnitus or his hearing loss.  In addition, there is no 
record of extensive outpatient treatment for this condition.  
With respect to employment, there is no evidence within the 
record to establish that the appellant's service- connected 
tinnitus has interfered with his employability beyond that 
which is contemplated by the currently assigned 10 percent 
evaluation.  

As such, it cannot be concluded that the overall disability 
picture presented by the evidence in the claims folder 
reflects "marked interference" in employment. In the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating 
on the basis of employment handicap is not in order.

Accordingly, in view of the above, the Board finds that the 
appellant's tinnitus is appropriately evaluated at the 10 
percent level.  In reaching this conclusion, the Board has 
weighed the evidence of record and finds that the 
preponderance of the evidence is against the appellant's 
claim.  Consequently, as the weight of the evidence in favor 
of the appellant's claim does not approximate the weight of 
the evidence against his claim, the doctrine of the benefit 
of the doubt is not for application. 38 U.S.C.A. § 5107(b) 
(West 1991).

C.  Earlier Effective Date for Compensable Disability 
Evaluation for Service-Connected Bilateral Hearing Loss

Applicable law and VA regulations provide that the effective 
date of an award of service connection shall be the day 
following the date of discharge or release from active 
service if the application for VA disability compensation 
benefits is received within one year of such date; otherwise, 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400(b) (2) (i) (1999).

Generally, claims for service connection must be made on the 
appropriate form specified by the Secretary. 38 C.F.R. § 
3.151(a) (1999).  Informal claims are "any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought." 38 C.F.R. § 3.155 (a) (1999).

The Board observes that establishing a claim for VA benefits 
-- even an "informal" claim -- requires a claimant at a 
minimum to "identify the benefit sought." 38 C.F.R. § 
3.155(a) (1999) (an informal claim must identify the benefit 
sought). However, the Board is mindful that the Court has 
held that a veteran need not specify with precision the 
appropriate legal provision for a benefit he is seeking and 
that the VA's statutory duty to assist requires a liberal 
reading of documents and evidence to include consideration of 
issues reasonably raised therein. Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); McGrath v. Brown, 5 Vet. App. 57, 60 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Akles 
v. Derwinski, 1 Vet. App. 118, 121 (1991).

The requirements of § 3.155(a) and the holdings of the Court 
are not at odds with one another.  Instead, the principles to 
be garnered from the jurisprudence of the Court are that VA, 
in determining what type of claim is being made or what type 
of benefit is being sought, should not require or expect a 
claimant to cite "chapter and verse" when stating a claim 
for benefits.  For example, VA should not require a claimant 
to cite specific regulatory provisions by number 
("chapter") in order to identify the benefit sought, e.g., 
"I claim VA benefits under 38 C.F.R. § 4.16(a)," and it 
should not require a claimant to use precise legal 
terminology ("verse") to identify the benefit sought, e.g., 
"I claim entitlement to VA compensation benefits based on 
individual unemployability."  Rather, the benefit sought may 
be stated in layman's terms, e.g., "I can't work anymore 
because of my leg," (where the claims file shows that the 
veteran is service-connected for a knee disability).  
Similarly, VA should not require a claimant to use specific 
medical terms or diagnoses to identify the disorder for which 
VA benefits are sought.  Rather VA should strive to 
understand what disability is being claimed to the extent 
that it may be reasonably interpreted based on the statements 
of the veteran and the evidence of record in the given case.

After a thorough review of all of the evidence of record, the 
Board concludes that the veteran did not reasonably raise a 
claim for service connection for bilateral hearing loss until 
February 6, 1995.  There is no objective evidence that the 
veteran ever filed a claim seeking entitlement to service 
connection for the aforementioned disability any earlier than 
that time.  Although the veteran filed a claim for 
nonservice-connected pension in January 1972, there was no 
reference to any hearing loss disability.  Medical treatment 
records submitted by the veteran at that time were silent as 
to any hearing disability.  Accordingly, the Board concludes 
that the effective date for the grant of service connection 
for the appellant's bilateral hearing loss is February 6, 
1995, the date of receipt of his original claim. 38 C.F.R. § 
3.400(b) (2) (i) (1999).

In reaching this determination, the Board rejects the 
appellant's assertion that his attempt to file a claim for 
service connection for bilateral hearing loss was rejected by 
VA personnel in 1954.  Specifically, the appellant claims 
that he was informed that he could not file a claim for 
service connection until the age of 65.  Despite this 
allegation, however, the evidence of record revealed that the 
veteran did in fact file a claim in January 1972, at the age 
of 42.  Prior to February 6, 1995, there is no objective 
evidence of a claim for service connection for bilateral 
hearing loss.  Under these circumstances, the veteran has 
failed to effectively raise a claim of service connection for 
bilateral hearing loss prior to February 6, 1995.

Accordingly, for the reasons and bases noted above, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date for service connection for 
bilateral hearing loss earlier than February 6, 1995.  
Accordingly, the appellant's claim must be denied.


ORDER

An increased initial disability rating, in excess of 20 
percent, for bilateral hearing loss is denied.

An increased initial disability rating, in excess of 10 
percent, for tinnitus is denied.

An earlier effective date, prior to February 6, 1999, for the 
grant of service connection for bilateral hearing loss is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

